MEM0.ENDORSED

Case 7:16-cv-09531-NSR-AEK Document 95 Filed 10/26/20 Page 1 of1

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC #:
DATE FILED: 10/26/2020

 

OFFICE OF THE ATTORNEY GENERAL

LETITIA JAMES DIVISION OF STATE COUNSEL
ATTORNEY GENERAL LITIGATION BUREAU

Writer’s Direct Dial: (212) 416-6165

October 26, 2020

VIA ELECTRONIC FILING
Hon. Nelson S. Roman

United States District Court
Southern District of New York
300 Quarropas Street, Room 218
White Plains, NY 10601

Re: = Casarella v. State of New York, et al., 16 Civ. 9531 (NSR) (AEK)
Dear Judge Roman:

This Office represents the defendants in the above-captioned matter. I write jointly on
behalf of both parties to request an extension of the parties’ deadline to file a joint pre-trial order
from the current deadline of November 2, 2020 to January 11, 2021, as well as an adjournment
of the pre-trial conference from the current scheduled date of November 12, 2020 until January
19, 2021.

This proposed extension is requested because the lead attorney in this case, Assistant
Attorney General Benjamin Liebowitz, recently went out on parental leave. As I have just
recently appeared in this case, I need time to gain familiarity with the remaining claims as well
as the documents that will be relevant to preparing a pre-trial order. This extension will also
provide time for the parties to participate in further settlement discussions following the Court’s
issuance of its Opinion and Order on October 1, 2020. There have been no prior requests for
adjournment or extension of these dates.

The pretrial conference is adjourned from
11/12/20 until 1/15/21 at 2:15 pm. The parties’
submission of a joint pretrial order is adjourned
sine die and will be discussed at the next

Respectfully submitted,

/s/ Adam Sansolo

Adam Sansolo conference. The Clerk of Court is kindly
requested to terminate the motion at ECF No. 94.
Assistant Attorney General SO ORDERED:

Date: 10/26/2020

White Plains, NY a 2 een

UNITED STATES DISTRICT JUDGE

28 Liberty Street, New York, New York 10005 e Tel.: (212) 416-8610 @ Fax: (212) 416-6075 (Not For Service of Papers)
Wwww.ag ny.gov
